                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILMINGTON TRUST,                                  :
NATIONAL ASSOCIATION                               :              CIVIL ACTION
                   Plaintiff,                      :              No. 19-2601
                                                   :
                      v.                           :
                                                   :
1800 16TH STREET, LLC                              :
                             Defendant.            :


                                           ORDER

       This 11th day of February, 2020, upon consideration of Plaintiff’s Motion for

Appointment of Receiver, ECF 2, it is ORDERED that Plaintiff’s Motion for Appointment of

Receiver is DENIED.



                                                     /s/ Gerald Austin McHugh
                                                   Gerald Austin McHugh
                                                   United States District Court Judge
